DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 22 May 2022, with respect to the rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Tseng (US 2017/0207542) in view of Jin et al. (US 2016/0211570) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tseng and Jin, further in view of Wu et al. (US 2021/0376452).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. 2017/0207542, hereinafter “Tseng”), in view of Jin et al. (U.S. 2016/0211570, hereinafter “Jin”), further in view of Wu et al. (U.S. 2021/0376452).

Regarding claim 1, Tseng in figures 6A-6B discloses an antenna structure (600), comprising: a metal mechanism element (metal piece 110), having a slot (115), wherein the slot has a first closed end and a second closed end (see Fig. 6A and 6B); a dielectric substrate (120), having a first surface (E2) and a second surface (E1) opposite to each other; a feeding radiation element (130), coupled to a signal source (190), and extending across the slot (115); a coupling radiation element (660), disposed adjacent to the feeding radiation element (130); a ground plane (140), coupled to the metal mechanism element (110 and/or grounding metal element 150); wherein the coupling radiation element (660) is disposed on the first surface (E2) of the dielectric substrate (120), and the feeding radiation element (130) is disposed on the second surface (E1) of the dielectric substrate (120); and wherein the coupling radiation element 660 does not directly touch the feeding radiation element (130).
Tseng does not disclose: “a first shorting element, coupled to a first grounding point on the ground plane; a second shorting element, coupled to the metal mechanism element; and a circuit element, coupled between the first shorting element and the second shorting element”.
However, in the same field of endeavor, Jin in figures 3, 7 and 9 teaches an antenna structure wherein a first shorting element, coupled to a first grounding point on the ground plane (antenna ground 52); a second shorting element, coupled to the metal mechanism element (peripheral structures 16, see metal material description in para. 25-28); and a circuit element (adjustable inductor 110), coupled between the first shorting element and the second shorting element. (Please see Jin’s image reproduced below)
[AltContent: textbox (2nd shorting element)][AltContent: textbox (1st shorting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    415
    484
    media_image1.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Tseng antenna by adding a first shorting element, coupled to a first grounding point on the ground plane; a second shorting element, coupled to the metal mechanism element; and a circuit element, coupled between the first shorting element and the second shorting element using Jin’s teachings to form the claimed invention because it is well known in the art that bridging between slot and ground antennas using circuit components can shift the peak resonant frequency of the slot and ensures the antenna covers all low band frequencies of interest. (Jin para. 60)
Tseng and Jin do not disclose wherein the coupling radiation element is floating. 
However, Wu in figures 3A-14E teaches antenna structures wherein the coupling radiation element(s) (floating metal antennas 41) is/are floating and does not directly touch the feeding radiation element (feeding support antenna 31) in order to generate resonances of a plurality of frequency bands.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of floating antennas according to Wu to modify the Tseng/Jin antenna and form the claimed invention because floating metal antennas when coupled with one ore more feeding/radiating antenna elements may generate a plurality of frequency bands depending on their position relative to the feeding element. (See Wu para. [0041] and [0046]) 

Regarding claim 2, Tseng in figures 6A-6B and Para. 24 discloses an antenna structure wherein the ground plane (grounding metal element 150) is a ground copper foil (see para. 24) extending from the metal mechanism element (110) onto the first surface and the second surface of the dielectric substrate (120).

Regarding claim 8, Tseng does not disclose: wherein the circuit element has a vertical projection on the metal mechanism element, and the vertical projection of the circuit element is completely inside the slot.
However, Jin in figures 3, 7 and 9 teaches an antenna structure wherein the circuit element (adjustable inductor 110 and/or adjustable capacitor 106 ) has a vertical projection on the metal mechanism element (16), and the vertical projection of the circuit element (110/106) is completely inside the slot (132).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Tseng antenna by adding a circuit element having a vertical projection on the metal mechanism element, and the vertical projection of the circuit element is completely inside the slot using Jin’s teachings to form the claimed invention because it is well known in the art that bridging between slot and ground antennas using circuit components can shift the peak resonant frequency of the slot and ensures the antenna covers all low band frequencies of interest. (Jin para. 60)

Regarding claim 9, Tseng does not disclose: wherein the circuit element is a resistor, an inductor, a capacitor, or a tuner IC (Integrated Circuit).
However, Jin in figures 3, 7 and 9 teaches an antenna structure wherein the circuit element (110/106) is a resistor, an inductor, a capacitor, or a tuner IC (Integrated Circuit). (See Jin Para. 60 and 64-66)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Tseng antenna using Jin’s teachings to form the claimed invention because it is well known in the art that bridging between slot and ground antennas using circuit components can shift the peak resonant frequency of the slot and ensures the antenna covers all low band frequencies of interest. (Jin para. 60)

Regarding claim 10, Tseng discloses an antenna structure wherein the antenna structure covers a first frequency band and a second frequency band (see Para. 26), the second frequency band is from 1710MHz to 3000MHz. (Tseng [26]: “low-frequency band FB1 covers from about 2400 MHz to about 2484 MHz”). 
Tseng does not disclose an antenna structure wherein the antenna structure covers a first frequency band from 698MHz to 960MHz. 
However, Tseng teaches that antenna element sizes, element parameters, element shapes, and frequency ranges can be modified. An antenna designer can fine-tune these settings or values according to different requirements. Thus, one of skill in the art would have been able to adjust said parameters in order for the antenna structure to produce the claimed frequencies of operation. 
Moreover, Jin teaches slot antennas having transceiver circuitry 38 for handling wireless communications in cellular telephone bands such as bands in frequency ranges of about 700 MHz to about 2700 MHz or bands at higher or lower frequencies. (Para. 40 and 45-46)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng and Jin to form the claimed invention because antenna structures may be modified through the use of parasitic elements and circuit elements in order to tune the antenna to cover operating frequencies of interest.  (Jin para. 45-49)

Regarding claim 11, Tseng in Figures 1-6 and paragraph 27 discloses an antenna structure wherein a length of the slot (115) is substantially equal to 0.5 wavelength of the first frequency band.

Regarding claim 12, Tseng does not explicitly disclose: wherein a length of the coupling radiation element is from 0.25 to 0.5 wavelength of the first frequency band. 
However, Tseng teaches that the coupling element can be adjusted to mirror the shape and size of elements forming part of the feeding radiation element in order to enhance the mutual coupling between the feeding radiation elements and the slot. (Tseng [32]) 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Tseng’s teachings to make the length of the coupling radiation element from 0.25 to 0.5 wavelength of the first frequency band, in order to enhance the mutual coupling between the feeding radiation elements and the slot (Tseng [32]), since element sizes, element parameters, element shapes, and frequency ranges are not limitations of the invention. An antenna designer can fine-tune these settings or values according to different requirements. (Tseng [36])
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Jin and Wu, as applied to claim 1 above, and further in view of Chang et al. (U.S. Pub. No. 2010/0103062, hereinafter “Chang”).

Regarding claim 3, Tseng in figures 1A, 3A, 5A and 6A discloses an antenna structure wherein the feeding radiation element (130/330/530) is a variable-width structure and includes a narrow portion and a wide portion (see narrow portion adjacent to signal source 190 and wide portion on the opposite end of 190).
Moreover, for the sake of argument, Chang in the same field of endeavor teaches an antenna structure wherein the feeding radiation element (Figures 2 and 4-5: signal feeding sections 26/28) is a variable-width structure and includes a narrow portion and a wide portion. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeding radiation element with a variable-width structure including a narrow portion and a wide portion of Chang in the antenna structure of Tseng as modified to form the claimed invention because feeding radiation elements can be designed in different shapes according to designer preference in order to increase the frequency band of the slot antenna (Chang para. 20) 

Regarding claim 4, Tseng in figures 6A and 6B discloses an antenna structure wherein the coupling radiation element (660) has a vertical projection on the second surface (E1) of the dielectric substrate (120), and the vertical projection of the coupling radiation element (660) at least partially overlaps the wide portion (rectangular widening portion 132) of the feeding radiation element (130).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as modified and applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. No. 2012/0268328, hereinafter “Kim”).

Regarding claim 5, Tseng as modified do not disclose: wherein the coupling radiation element substantially has a T-shape.
However, in the same field of endeavor relevant to the slot antenna art, Kim in figure 3 teaches an antenna structure wherein the coupling radiation element (stub 230) substantially has a T-shape.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the Tseng antenna structure to employ the coupling radiation element substantially having a T-shape taught by Kim to form the claimed invention in order to improve impedance matching and selective filtering of signals by adjusting the length and shape of the coupling radiation element according to frequency requirements. (See Kim para. 37-38 and 41)

Regarding claim 6, Tseng as modified does not disclose: wherein the coupling radiation element comprises a central widening portion, and the central widening portion substantially has a large rectangular shape.
However, Kim in figure 3 discloses an antenna structure wherein the coupling radiation element (230) comprises a central widening portion, and the central widening portion substantially has a large rectangular shape (W1xL1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the Tseng antenna structure to employ the coupling radiation element comprising a central widening portion having a substantially large rectangular shape taught by Kim to form the claimed invention in order to improve impedance matching and selective filtering of signals by adjusting the length and shape of the coupling radiation element according to frequency requirements. (See Kim para. 37-38 and 41)

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as modified and as applied to claims 1 and 10 above, and further in view of Hu et al. (U.S. Pub. No. 2017/0054196, hereinafter “Hu”).

Regarding claim 13, Tseng in figures 3A and 5A discloses an antenna structure further comprising: a first parasitic radiation element (protruding portion 342/542), disposed on the first surface or the second surface (E1) of the dielectric substrate (120), and coupled to a second grounding point on the ground plane (340/540). 
Tseng does not disclose: “wherein the first parasitic radiation element substantially has an N-shape”.
However, in the same field of endeavor, Hu teaches the combination of feeding radiation elements and parasitic elements wherein the first parasitic radiation element (Fig. 6: parasitic antenna resonating element 158), disposed on the first surface or the second surface of the dielectric substrate (see [07]), and coupled to a second grounding point (end 160) on the ground plane (104), wherein the first parasitic radiation element (158) substantially has an N-shape.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng as modified and Hu to form the claimed invention in order to enhance frequency coverage for the antenna. (Hu [61])

Regarding claim 15, Tseng as modified does not explicitly disclose: wherein a length of the first parasitic radiation element is from 0.25 to 0.5 wavelength of the second frequency band.
However, in the same field of endeavor, Hu in Fig. 6 and Para. 71 teaches an antenna structure wherein a length of the first parasitic radiation element (158) is from 0.25 to 0.5 wavelength of the second frequency band.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng  as modified with Hu to form the claimed invention in order to enhance frequency coverage for the antenna and support antenna performance in high band (HB) or other  suitable frequency ranges. (Hu [61] and [71])
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as modified and as applied to claims 1 and 10 above, and further in view of Oh et al. (U.S. Pub. No. 2015/0207219, hereinafter “Oh”).

Regarding claims 16 and 17, Tseng as modified does not disclose: a second parasitic radiation element, disposed on the first surface or the second surface of the dielectric substrate, and coupled to a third grounding point on the ground plane, wherein the second parasitic radiation element comprises a U-shaped portion; and 
wherein a length of the second parasitic radiation element is from 0.25 to 0.5 wavelength of the second frequency band.
However, Oh in figures 2 and 4 teaches an antenna structure comprising: a second parasitic radiation element (parasitic element section 210/220), disposed on the first surface or the second surface of the dielectric substrate (see circuit board in para. 36), and coupled to a grounding point on the ground plane (negative terminal in Fig. 2), wherein the second parasitic radiation element (220) comprises a U-shaped portion; and 
wherein a length of the second parasitic radiation element is from 0.25 to 0.5 wavelength of the second frequency band. (see Para. 28)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the Tseng antenna to employ a second parasitic radiation elements as claimed using Oh’s teachings to form the claimed invention because those skilled in the art, given Oh’s disclosure, would understand the steps required to employ a parasitic element and modified to help  tune the resonant frequency of the antenna. (See Oh para. 28)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as modified and as applied to claim 1 above, and further in view of Deng (U.S. Pub. No. 2020/0328520).

Regarding claim 20, Tseng as modified does not disclose an antenna structure further comprising: a capacitor, coupled between the signal source and the feeding radiation element; and an inductor, coupled between the feeding radiation element and the ground plane.
However, in the same field of endeavor, Deng in figure 1 and paragraph 61 teaches: 	an antenna structure comprising: a capacitor (C2/52), coupled between the signal source (30) and the feeding radiation element (feeder 70); and an inductor (L2/54), coupled between the feeding radiation element (70) and the ground plane (10, see para. 61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng as modified with Deng to form the claimed invention in order to properly match the impedance in the antenna and avoid electromagnetic losses.  

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Claims 1, 10 and/or 13).
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the prior art of record does not teach or suggests the combination of limitations listed in claims 10 and 13 with “the first parasitic radiation element comprises a terminal widening portion, and the terminal widening portion substantially has a small rectangular shape”, as recited in claim 14 and /or “a third parasitic radiation element, disposed on the first surface or the second surface of the dielectric substrate, and coupled to the first shorting element, wherein the third parasitic radiation element substantially has an L-shape” as recited in claim 18.
	Claim 19 would be allowed for depending a claim containing the  allowable subject matter if the limitations of claims 10 and 18 are rewritten in independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845